 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AMANDA BECK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-00064-JAM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   CESAR ERENDIRA NAVA,                                DATE: March 5, 2019
     GEORGINA E. LOPEZ QUINTERO,                         TIME: 9:15 a.m.
15   ALFONSO RIVERA, JR.,                                COURT: Hon. John A. Mendez
     RUTH A. KELLNER,
16   RODNEY G. SHARP, and
     GARY M. ROBERTS,
17
                                 Defendants.
18

19
                                               STIPULATION
20
            1.     By previous order, this matter was set for status on March 5, 2019.
21
            2.     By this stipulation, defendants now move to continue the status conference until April 23,
22
     2019 at 9:15 a.m., and to exclude time between March 5, 2019, and April 23, 2019, under Local Code
23
     T4.
24
            3.     The parties agree and stipulate, and request that the Court find the following:
25
                   a)      The government has represented that the discovery associated with this case is
26
            extensive. It includes, among other things, more than 1,700 of pages of investigative reports,
27
            multiple wiretap applications, audio recordings of thousands of intercepted calls, transcripts,
28
            photographs, pole camera video, photographs, and many items of seized real evidence, including

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
 1          alleged narcotics. All of this discovery has been either produced directly to counsel and/or made

 2          available for inspection and copying.

 3                 b)      Some counsel have also filed discovery motions. One was denied on August 13,

 4          2018. Another was withdrawn on January 2, 2019.

 5                 c)      Counsel for defendants desire additional time to review discovery, conduct

 6          investigation, and prepare for trial.

 7                 d)      Counsel for defendants believe that failure to grant the above-requested

 8          continuance would deny them the reasonable time necessary for effective preparation, taking into

 9          account the exercise of due diligence.

10                 e)      The government does not object to the continuance.

11                 f)      Based on the above-stated findings, the ends of justice served by continuing the

12          case as requested outweigh the interest of the public and the defendant in a trial within the

13          original date prescribed by the Speedy Trial Act.

14                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15          et seq., within which trial must commence, the time period of March 5, 2019 to April 23, 2019,

16          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

17          because it results from a continuance granted by the Court at defendant’s request on the basis of

18          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

19          of the public and the defendant in a speedy trial.

20          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

21 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

22 must commence.

23          IT IS SO STIPULATED.

24
      Dated: February 27, 2019                                MCGREGOR W. SCOTT
25                                                            United States Attorney
26                                                            /s/ AMANDA BECK
                                                              AMANDA BECK
27                                                            Assistant United States Attorney
28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
     Dated: February 27, 2019                       /s/ Clemente Jimenez
 1                                                  Clemente Jimenez
                                                    Counsel for Defendant
 2                                                  Cesar Erendira Nava
 3
     Dated: February 27, 2019                       /s/ Dustin Johnson
 4                                                  Dustin Johnson
                                                    Counsel for Defendant
 5                                                  Georgina E. Lopez Quintero
 6
     Dated: February 27, 2019                       /s/ M. Jason Lawley
 7                                                  M. Jason Lawley
                                                    Counsel for Defendant
 8                                                  Alfonso Rivera, Jr.
 9
     Dated: February 27, 2019                       /s/ Chris Cosca
10                                                  Chris Cosca
                                                    Counsel for Defendant
11                                                  Ruth A. Kellner
12
     Dated: February 27, 2019                       /s/ Hannah Labaree
13                                                  Hannah Labaree
                                                    Counsel for Defendant
14                                                  Rodney G. Sharp
15
     Dated: February 27, 2019                       /s/ Etan Zaitsu
16                                                  Etan Zaitsu
                                                    Counsel for Defendant
17                                                  Gary M. Roberts
18

19
                                        FINDINGS AND ORDER
20
          IT IS SO FOUND AND ORDERED this 28th day of February, 2019.
21

22                                            /s/ John A. Mendez
                                              THE HONORABLE JOHN A. MENDEZ
23                                            UNITED STATES DISTRICT COURT JUDGE
24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
